Citation Nr: 1412446	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-47 354	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for steatosis.

2.  Entitlement to service connection for sinus bradycardia.

3.  Entitlement to service connection for herpes simplex.

4.  Entitlement to service connection for Eustachian tube dysfunction.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for colon polyps.

7.  Entitlement to service connection for tinea cruris.

8.  Entitlement to service connection for left ankle ligament tear with residuals.

9.  Entitlement to service connection for a deviated septum.

10.  Entitlement to service connection for tinea pedis.

11.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

12.  Entitlement to service connection for chronic pneumonia.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to an initial compensable disability rating for hemorrhoids.

15.  Entitlement to an initial compensable disability rating for patella spurring of the right knee.

16.  Entitlement to an initial compensable disability rating for patella spurring of the left knee.

17.  Entitlement to an initial compensable disability rating for onychomycosis.

18.  Entitlement to an initial compensable disability rating for hypertension.

19.  Entitlement to an initial compensable disability rating for allergic rhinitis status post septoplasty and turbinoplasty.

20.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.

This matter comes before the Board of Veterans' Appeals on appeal from January 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the Veteran's claims for service connection for steatosis, sinus bradycardia, herpes simplex, Eustachian tube dysfunction, left ear hearing loss, colon polyps, tinea cruris, left ankle ligament tear with residuals, deviated septum, tinea pedis, a gastrointestinal disorder, chronic pneumonia, and a sleep disorder.  The RO also granted the Veteran service connection for hemorrhoids, patella spurring of the right and left knees, onychomycosis, hypertension, and allergic rhinitis status post septoplasty and turbinoplasty, assigning initial noncompensable ratings for each, and for irritable bowel syndrome (IBS), assigning an initial 10 percent disability rating.  In the June 2010 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for gastroesophageal reflux disease (GERD) specifically, the Board notes that the Veteran has been followed for and sought treatment for what has been characterized variously as GERD and esophageal erosion.  The Board thus finds that, pursuant to Clemons, supra, the claim is more accurately classified as a claim for service connection for a gastrointestinal disorder, to include GERD.  See Clemons, 23 Vet. App. 1.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The decision below addresses the Veteran's claims for service connection for steatosis, sinus bradycardia, herpes simplex, colon polyps, Eustachian tube dysfunction, left ear hearing loss, left ankle ligament tear, and tinea cruris.  In addition, the decision below discusses the Veteran's claims for increased ratings for his service-connected hemorrhoids, patella spurring of the right and left knees, onychomycosis, and hypertension.  Adjudication of the remaining claims is deferred pending completion of the development sought in the remand that follows the decision.  




FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of the Board's decision, the Board received a written statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for steatosis, sinus bradycardia, and herpes simplex.

2.  The Veteran does not have a Eustachian tube dysfunction.  

3.  The Veteran does not have hearing loss in the left ear for VA compensation purposes.

4.  The Veteran does not have colon polyps.

5.  The Veteran does not have tinea cruris.

7.  The Veteran does not have any residuals of his in-service left ankle ligament tear.

8.  The Veteran's hemorrhoids have been manifested by subjective complaints of occasional rectal bleeding, and objective findings of internal non-thrombosed hemorrhoids with no evidence of anemia, fissures, or redundant tissue.

9.  The Veteran's patella spurring of the right knee has been manifested by subjective complaints of occasional pain ,swelling, and popping; objective findings reflect motion limited to no worse than 0 degrees of extension and 120 degrees of flexion with no radiological evidence of arthritis.

10.  The Veteran's patella spurring of the left knee has been manifested by subjective complaints of occasional pain ,swelling, and popping; objective findings reflect motion limited to no worse than 0 degrees of extension and 132 degrees of flexion with no radiological evidence of arthritis.

11.  The Veteran's onychomycosis has not been shown to cover more than 5 percent of total body area; it requires the use of a topical antifungal lotion but no systemic therapy or immunosuppressive drugs.

12.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, or by systolic pressure predominantly 160 or more; he takes medication to control his hypertension but does not have a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for steatosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for sinus bradycardia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for herpes simplex have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The Veteran does not have a Eustachian tube dysfunction that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The Veteran does not have hearing loss in the left ear that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

6.  The Veteran does not have colon polyps that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  The Veteran does not have tinea cruris that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

8.  The Veteran does not have a disability related to his in-service left ankle ligament tear that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

9.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

10.  The criteria for an initial compensable disability rating for patella spurring of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).

11.  The criteria for an initial compensable disability rating for patella spurring of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).

12.  The criteria for an initial compensable disability rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).

13.  The criteria for entitlement to an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, the Board notes that the Veteran participated in VA's Benefits Delivery at Discharge (BDD) Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in October 2008, that he had been notified of the evidence or information that VA needed to substantiate his claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  He also acknowledged that he had the opportunity to identify any information or evidence that VA should use to decide his claims, and that he would be given a medical examination for the purpose of substantiating his claims.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled." Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the BDD notice.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims decided herein.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records, as well as records of his post-service treatment, have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in November 2008; reports of those examinations are also of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, as to the claims decided herein, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical and audiological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  In addition, he and his wife testified before the undersigned Veterans Law Judge at a hearing in June 2011.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Withdrawal of Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2013).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).

By a statement submitted in June 2011, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issues of entitlement to service connection for steatosis, sinus bradycardia, and herpes simplex.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to service connection for steatosis, sinus bradycardia, and herpes simplex.  Accordingly, the Board will dismiss the appeal as to these issues.

B.  Claims for Service Connection

The Veteran asserts that he has a Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, and residuals of his in-service left ankle ligament tear that are related to his time in service.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if certain disorders, such as sensorineural hearing loss, organic diseases of the nervous system, and arthritis, become manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and her current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently experiences a Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear.  In that connection, the Board acknowledges that the Veteran was treated during service in August 1989 for a twisting injury to his left ankle that was diagnosed as a "severe ligament tear."  He was put in a cast and crutches for several weeks following the injury and sought follow-up treatment on multiple occasions in 1989 and 1990 for complaints of ongoing swelling and pain in the ankle.  He was seen in January 2006 for complaints of earache and nasal drainage; at that time, he was diagnosed with a Eustachian tube dysfunction.  In addition, the Veteran underwent a colonoscopy in November 2007, at which time a cecal polyp was removed.  However, service treatment records are silent as to any complaints of tinea cruris.  

Pursuant to the instant claim, and prior to his separation from active duty, the Veteran underwent VA examinations in November 2008 concerning his claims for service connection.  At that time, the Veteran reported that he had had a colon polyp removed during service and also described his in-service left ankle injury, which caused ongoing "intermittent discomfort," particularly when playing sports.  He reported that he had experienced tinea cruris on one occasion during service but that it had "completely resolved without recurrence" or residuals.  Physical examination revealed no tinea cruris, and the Veteran's gait was found to be normal, with normal range of motion of the left ankle and normal strength and stability.  Radiological examination of the left ankle was normal.  He was diagnosed with "colon polyps, status polypectomy," and the examiner noted "no objective finding to support" the Veteran's complaint of a left ankle disorder.  No tinea cruris or left ankle disorder was diagnosed.  

The Veteran also underwent VA audiological examination in November 2008.  At that time, he was noted to have had noise exposure during service but denied experiencing any adverse effects or trouble hearing in any situations.  Physical examination of the ears was normal.  Audiological testing found that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
20
30

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.  The examiner diagnosed the Veteran with mild sensorineural hearing loss beginning at 4000 Hertz.  No Eustachian tube dysfunction was diagnosed.

In this case, the evidence establishes that the Veteran has not been diagnosed as having any Eustachian tube dysfunction, hearing loss in the left ear for VA compensation purposes, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear at any point during the appeal period.  The Board finds that there is no evidence that the Veteran currently experiences any Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of the in-service left ankle ligament tear that can be related to active service.  In the absence of proof of a current Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any evidence of a current Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of left ankle ligament tear, the Board must conclude that the Veteran does not currently suffer from any such disabilities and thus must deny the Veteran's claims as to these issues.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has a Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, and residuals of his in-service left ankle ligament tear that are related to service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the questions of whether the Veteran has a Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear related to his military service are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his alleged disabilities of little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered, at best, only conclusory statements regarding the relationship between his in-service experiences and his claimed diagnoses of Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, and residuals of left ankle ligament tear.  In contrast, the VA examiners, who are both medical professionals, took into consideration all the relevant facts in providing their opinions, to include the Veteran's in-service noise exposure and his treatment for a left ankle ligament tear, Eustachian tube dysfunction, and colon polyps.  Therefore, the Board accords greater probative weight to the VA examiners' opinions rather than to the Veteran's statements on the matter.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear.  In that connection, the Board acknowledges that during service the Veteran was assigned a diagnosis of left ankle ligament tear in August 1989, was diagnosed with Eustachian tube dysfunction in January 2006, and underwent a colonoscopy and polypectomy in November 2007.  The Board, however, finds compelling the conclusions of the November 2008 VA examiners, who considered the treatment records documenting these diagnoses, conducted thorough physical and audiological evaluations of the Veteran, and nevertheless came to the conclusion that the Veteran does not in fact experience Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear.  Further, the Veteran himself reported at his June 2011 hearing before the undersigned Veterans Law Judge that he had not had any recurrence of colon polyps following the in-service colonoscopy and polypectomy.  Thus, during the course of the appeal, the Board finds that the greater weight of the evidence supports a finding that the Veteran has not been diagnosed with any Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear during the pendency of the current appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  

Specifically regarding the Veteran's claim for hearing loss in his left ear, the Board notes that the November 2008 VA examiner found the Veteran to have no hearing loss in the left ear for VA purposes.  See 38 C.F.R. § 3.385.  Given these findings, and considering that there has been no evidence presented to show that the Veteran met the definition of impaired hearing at any time during the appellate period, the Board finds that the Veteran has not demonstrated a currently diagnosed left ear hearing loss that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service").  With no persuasive medical evidence of a current disability by VA standards, the analysis ends, and service connection for left ear hearing loss must be denied.  In this case, the Veteran's hearing as indicated in pure tone thresholds is insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385.  This is so for the entirety of the appellate period.  

As discussed, the November 2008 examination reports are negative for objective findings of any Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of left ankle ligament tear.  The Veteran's contentions of chronic disabilities are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of a current diagnosis of Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, or residuals of his in-service left ankle ligament tear, service connection for such disabilities cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, and residuals of in-service left ankle ligament tear must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for Eustachian tube dysfunction, hearing loss in the left ear, colon polyps, tinea cruris, and residuals of left ankle ligament tear, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Claims for Increase

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, however, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Relevant evidence of record consists of VA examination conducted in November 2008, as well as records of treatment the Veteran has obtained since his separation from active duty.  Report of the November 2008 VA examination reflects that the examiner noted the Veteran's report of occasional rectal bleeding due to internal hemorrhoids that he treated with ointments and suppositories.  He was noted to be asymptomatic other than the occasional bleeding.  The Veteran further reported experiencing intermittent pain and crepitus in his knees and "a very slight amount of swelling" on occasion.  The examiner noted that the Veteran's right great toenail had been removed twice due to fungal infection and that the nail would become ingrown on occasion.  No oral medication was noted for the onychomycosis.  The examiner also noted that the Veteran was taking medication for his hypertension but displayed no headaches, dizziness, or any other symptoms.  Physical examination showed internal hemorrhoids with no fissures or fistulas and no fecal soiling.  The Veteran's knees were noted to have some tenderness to palpation on the right, with no crepitus or instability bilaterally.  Range of motion was from 0 to 120 degrees on the right and from 0 to 132 degrees on the left with no pain on motion bilaterally.  His right large toenail was found to be "deformed, thickened with apparent onychomycosis."  Radiological study of the Veteran's knees showed "minimal patellar spurring, bilaterally."  His blood pressure readings were 142/86, 137/87, and 137/83.  The Veteran was diagnosed with internal hemorrhoids, minimal patella spurring of the knees, onychomycosis of the right large toenail, and essential hypertension.  He reported that his service-connected disorders did not cause any "real impediment to his full-time work.

Post-service treatment records are silent as to any complaints of hemorrhoids, knee problems, onychomycosis, or hypertension.  Blood pressure readings taken at January 2011 treatment visits for unrelated issues show findings of 102/60, 114/57, 107/44, 105/49, and 95/45.  Additionally, at his June 2011 hearing before the undersigned Veterans Law Judge, the Veteran complained that his knees hurt if he stood for long periods of time and stated that he avoided stairs, although he denied ever having fallen due to knee problems.  He also reported that his knees "pop" and kept him from fully enjoying sports with his children.  He stated that his blood pressure would usually run "136 over probably 80 or 90."  The Veteran also stated that the great toenail on his right foot would crack and split and had been removed several times during service due to onychomycosis of the toenail.  He also reported that occasionally the toenail would become ingrown, causing pain.  He stated that he used antifungal cream as well as moisturizing lotion for the toenail.  Regarding his hemorrhoids, the Veteran reported that he experienced occasional rectal bleeding and pain.

Regarding the Veteran's hemorrhoids, under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

Following a review of the examination reports and noted findings, the Board finds that an initial compensable rating for the Veteran's hemorrhoids is not warranted.  In this regard, the Board notes that the November 2008 VA examination report reflects the Veteran's complaints of internal hemorrhoids with occasional rectal bleeding.  Physical examination in November 2008 revealed no persistent bleeding, thrombosis, redundant issue, or fissures; the Veteran at that time stated that he experienced bleeding only occasionally.  The Veteran's VA examiner diagnosed the Veteran with internal hemorrhoids without anemia, fissure, or fistula.  Here, the medical evidence does not more nearly approximate a 10 percent rating for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The Board has also considered, but does not find, that the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia or with fissures to warrant a 20 percent rating.  To that end, the Board notes that the Veteran has reported only occasional bleeding and has never been found to experience thrombosis, anemia, or fissures.  Absent any findings to reflect that the Veteran's service-connected hemorrhoids are more than mild or moderate, an initial compensable rating is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Regarding the Veteran's right and left knee disabilities, the RO has rated these disorders under 38 C.F.R. § 4.71a, Diagnostic Code 5010, governing traumatic arthritis.  Under that Diagnostic Code, disorders are to be rated as limitation of motion of affected parts as degenerative arthritis, as set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In turn, Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, Diagnostic Code 5003 provides that a 10 percent rating is for application with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, swelling, and occasional "popping" in the knees.  The VA examination report reflects the examiner's consideration of the Veteran's reported history of pain in the knees bilaterally.  The Board notes, however, that the November 2008 VA examiner noted that the Veteran's range of motion of the knees was extension to 0 degrees bilaterally, with flexion to 120 degrees on the right and to 132 degrees on the left without pain.  No swelling, effusion, instability, or subluxation has been noted in the knees at any time, although the November 2008 VA examiner acknowledged the Veteran's complaint of occasional swelling in his knees on exertion.  At worst, the Veteran's range of motion in the knees has been from 0 to 120 degrees on the right and from 0 to 132 degrees on the left, as recorded at his November 2008 VA examination.  No subluxation or dislocation has been noted in either knee at any examination.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports initial compensable disability ratings for either knee.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right or left knee disability is so disabling as to approximate the level of impairment required for the assignment of a compensable rating for either knee.  In reaching this decision, the Board observes that range-of-motion testing showed that the Veteran's flexion and extension levels have not resulted in a level of disability warranting a rating of 10 percent for either knee, even when pain on motion is taken into consideration.  As noted above, at the November 2008 VA examination, the Veteran demonstrated flexion to 120 degrees on the right and to 132 degrees on the left, with full extension bilaterally.  These findings do not approximate the compensable levels for limitation of motion of either knee (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  In this case, however, despite the finding of bilateral patellar spurring on X-ray examination the November 2008 VA examination, no arthritis was diagnosed.  Thus, a rating under Diagnostic Code 5003 on the basis of arthritis is not warranted.  Further, although the medical evidence reflects that the Veteran has complained of occasional pain and swelling of his knees, there is no evidence to suggest that he has had functional losses of his right or left knee tantamount to a compensable level of limited motion at any time during the appeal period.  Thus, even considering the pain complained of by the Veteran, the Board concludes that his patella spurring of the right and left knees is not so disabling as to approximate the level of impairment required for assignment of an initial compensable rating for either knee under the limitation-of-motion criteria.  The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the knees has been no worse than flexion of 120 degrees on the right and 132 degrees on the left, with full extension to 0 degrees bilaterally and without pain on motion.  As such, neither VA examination reports nor treatment records reveal limitation of flexion or extension of the right or left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time during the appeal period.  Thus, the Board finds that no higher rating is warranted for either knee under Diagnostic Code 5260 or 5261.  

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted based on subluxation or lateral instability for either knee at any point during the claim period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, despite the Veteran's complaints of occasional "popping" and feeling of instability in his knees, no instability of the knees has been identified on physical examination at any time.  In so finding, the Board looks in particular at the November 2008 VA examination, at which the examiner conducted tests of both knees designed to identify any instability in the joints.  No instability was found at any of those tests in either knee.  Therefore, the Board does not find that a separate disability rating is warranted for either knee on account of lateral instability or subluxation.

Regarding the Veteran's onychomycosis, the Board notes that the disorder has been rated by the RO under the provisions of Diagnostic Code 7813 (which directs the disabilities to be rated as scars under Diagnostic Codes 7801-7805, or as dermatitis under Diagnostic Code 7806).  Under Diagnostic Code 7806, regarding dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

Diagnostic Code 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Code 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  However, the Board finds that these Diagnostic Codes are inapplicable here.  In that connection, Diagnostic Code 7800 is inapplicable in that the Veteran's onychomycosis disability is not on his head, face, or neck.  Diagnostic Code 7801 governs scars that are deep and nonlinear.  Diagnostic Code 7802 governs scars that are superficial and nonlinear an affect an area or areas of at least 144 square inches.  Diagnostic Code 7804 governs scars that are unstable or painful.  Diagnostic Code 7805 provides that other scars and effects of scars evaluated under the above Diagnostic Codes require the evaluation of any disabling effect(s) not otherwise considered.  38 C.F.R. § 4.118.  Here, however, as the evidence establishes that there is no scarring or disfigurement present but, rather, skin irritation, the Board finds that the Veteran's onychomycosis is appropriately rated as dermatitis/eczema under Diagnostic Code 7806.

Consequently, in order to warrant a compensable disability rating, the Veteran's onychomycosis would have to be manifested by at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  However, here the November 2008 VA examination report does not show that the Veteran's onychomycosis covers more than 5 percent of exposed areas or more than 5 percent of the total body.  To the contrary, the onychomycosis is confined entirely to the Veteran's right great toenail.  Additionally, although the Veteran reported that he has treated the disability with antifungal cream and moisturizing lotion, there is no indication of any systemic therapy with corticosteroids or other immunosuppressive drugs.  To the contrary, the November 2008 VA examiner specifically found that the Veteran had never used such a treatment.  Accordingly, an initial compensable disability rating is not warranted for the Veteran's onychomycosis.

Regarding the Veteran's hypertension, the Board notes that the disorder is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  This Diagnostic Code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran's hypertension is rated noncompensably disabling, as his diagnosed hypertension has not manifested with a diastolic pressure of 100 or higher that has required continuous medication for control.  In particular, although the Veteran uses medication to control his hypertension, he has not at any time been shown to have a diastolic pressure above 100.  The Veteran's medical history and multiple blood-pressure readings support this finding; at no time during the appeal period has the Veteran's diastolic pressure been 100 or higher.  Thus, based on the medical evidence of record, no blood pressure readings show diastolic pressure of 110 or more, or systolic pressure of 200 or more.  Further, although he is currently using continuous medication to control his hypertension, the Veteran's medical history does not reveal that he has a history of diastolic pressure of at least 100.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, to warrant an initial 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Accordingly, there is no support for an increased rating over any portion of the appeal period. 

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, the Board finds that higher ratings are not warranted under the pertinent criteria for any disability on appeal.

D.  Extra-Schedular Evaluation

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disorders-without consideration of other disabilities-has rendered impractical the application of the regular schedular standards.  The Veteran himself has stated, at his VA examinations and at the June 2011 hearing, that he continues to maintain full-time employment.  No hospitalization for any service-connected disorder has been reported at any time during the appeal period.  Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that an initial compensable disability rating for hemorrhoids is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).  The Board further finds that the claims for initial compensable disability ratings for the Veteran's service-connected patella spurring of the right and left knees must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.  The Board further finds that an initial compensable disability rating for onychomycosis is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813.  Finally, the Board finds that an initial compensable disability rating for hypertension is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.  This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal of the issue of entitlement to service connection for steatosis is dismissed.

The appeal of the issue of entitlement to service connection for sinus bradycardia is dismissed.

The appeal of the issue of entitlement to service connection for herpes simplex is dismissed.

Entitlement to service connection for Eustachian tube dysfunction is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for tinea cruris is denied.

Entitlement to service connection for left ankle ligament tear is denied.

Entitlement to an initial compensable disability rating for hemorrhoids is denied.

Entitlement to an initial compensable disability rating for patella spurring of the right knee is denied.

Entitlement to an initial compensable disability rating for patella spurring of the left knee is denied.

Entitlement to an initial compensable disability rating for onychomycosis is denied.

Entitlement to an initial compensable disability rating for hypertension is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a gastrointestinal disorder, deviated septum, chronic pneumonia, tinea pedis, and sleep apnea, as well as his claims for higher initial ratings for his service-connected IBS and allergic rhinitis.

Regarding his claims for service connection, the Veteran contends that he has a gastrointestinal disorder, deviated septum, chronic pneumonia, and tinea pedis that began while he was on active duty.  In that connection, service treatment records reflect that he was seen on several occasions throughout his period of service for complaints of gastrointestinal problems and respiratory issues, as well as tinea pedis.  He was seen in February 1998 for what was diagnosed at the time as dyspepsia; an EGD conducted was negative.  He was again diagnosed with dyspepsia in January 2004 following complaints of stomach pain and was assigned diagnoses of esophageal erosion, reflux esophagitis, and chronic gastritis following a January 2008 EGD.  Further treatment records show a diagnosis of gastritis in April 2008 and of GERD in August 2008.  The Veteran was also seen in May 1994 for complaints of "chapped fissured feet" but was not assigned any diagnosis at that time, although a diagnosis of tinea pedis was assigned in August 2008 following similar complaints.  He was hospitalized in December 2007 with a diagnosis of pneumonia; further treatment records from December 2007 document a diagnosis of "acquired" deviated septum, although no indication was given at the time of how the deviated septum was acquired.  Post-service treatment records reflect that the Veteran was hospitalized in February 2011 for treatment of pneumonia.  In addition, at his June 2011 hearing, the Veteran reported ongoing symptoms of acid reflux and regurgitation, for which he has been prescribed medication, as well as frequent nosebleeds that he contends are related to the deviated septum.  He further reported having experienced tinea pedis "constantly" from his time in service to the present.  

The Veteran underwent VA examination in 2008 to address his claims for service connection.  At the general medical examination, the examiner noted the Veteran's complaints of recurrent pneumonia, approximately five to seven times over his twenty years in service, as well as tinea pedis and multiple respiratory complaints.  The examiner noted the Veteran's report of experiencing "persistent and ... continuous" tinea pedis, using both antifungal cream and moisturizing lotion.  He complained of intermittent itching, burning, and bleeding of the skin between his toes.  The Veteran also complained of multiple gastrointestinal symptoms such as heartburn, substernal discomfort, and morning regurgitation.  An Upper GI was normal, as was a chest X-ray, and no active tinea pedis was found, although the examiner noted "dry scaly erythematous areas of the entire plantar surface" of the Veteran's feet, along with "extraordinarily dry" skin of the feet bilaterally.  The examiner assigned the Veteran diagnoses of "status post tinea pedis, no residual."  No gastrointestinal disorder was noted.  At the VA respiratory examination, the Veteran reported that he had undergone surgery in service to correct a deviated septum.  The examiner noted that the Veteran's septum displayed irregularity even post-surgery, noting that it was "probably a pretty severely deviated septum" prior to the surgery.  The examiner diagnosed the Veteran with status post septoplasty and turbinoplasty with "good results and no complications."  No discussion of the Veteran's claimed chronic pneumonia was provided, nor did the examiner specify whether the deviated septum was traumatically acquired in service.  In addition, despite the notation of multiple symptoms of dry skin and erythema on the Veteran's feet, and his complaint of having had tinea pedis from his time in service to the present, the examiner found the Veteran not to experience tinea pedis.  Further, the examiner failed to discuss the Veteran's in-service gastrointestinal complaints as well as his current prescription for medication to treat his symptoms of acid reflux and regurgitation.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of the above considerations and the VA examiners' failure to fully discuss the record and the Veteran's contentions, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a gastrointestinal disorder, deviated septum, chronic pneumonia, and tinea pedis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Regarding the Veteran's claims for increased ratings for his service-connected IBS and allergic rhinitis, review of the claims file reflects that he was provided VA examinations in November 2008.  Report of the VA general medical examination reflects that the Veteran complained of ongoing problems with IBS, including six to seven loose bowel movements per day and frequent bloating, flatus, and cramps.  Physical examination found the Veteran to have normal bowel sounds without abdominal tenderness or masses.  He was diagnosed with IBS.  At the VA respiratory examination, the Veteran complained of post-nasal drainage that was "annoying" but did not cause significant problems.  He complained of discolored mucus on occasion but denied experiencing sinus-related pain or headaches.  No active rhinitis was noted at the time of examination, and the Veteran did not display any tenderness to palpation, purulent discharge, or crusting.  No post-nasal drainage was noted at the time.  However, the Veteran stated at his June 2011 hearing that his IBS symptoms had worsened since the November 2008 VA examination.  In particular, he claimed that he was experiencing both constipation and diarrhea, as well as fecal leakage.  The Veteran further contended that his allergic rhinitis had worsened, describing symptoms such as "horrible congestion" and wheezing.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran at his June 2011 hearing suggest that his IBS and allergic rhinitis disabilities have worsened since his last examination, which occurred more than five years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected IBS and allergic rhinitis.  See 38 U.S.C.A. § 5103A.

Concerning his claim for service connection for sleep apnea, the Board notes initially that, despite the RO's February 2012 letter to the Veteran, his November 2011 VA Form 9 (Appeal to Board of Veterans Appeals) was in fact timely.  On that Form 9, and prior to the certification of the case to the Board, the Veteran submitted a timely formal appeal of the denial of his claim of entitlement to service connection for sleep apnea and checked the box indicating that he wanted to testify at a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2013).  The case is therefore remanded to provide the Veteran the opportunity to be heard before a decision is made on this claim.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In accordance with his request, the Veteran must be provided an opportunity to present testimony concerning his claim for service connection for sleep apnea during a hearing before a member of the Board  See 38 C.F.R. § 20.704 (2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be given opportunity to supplement the record on appeal.  He must be told of the need for authorization to enable VA to help obtain any additional pertinent evidence not currently of record.

2.  The Veteran must be scheduled for VA examination and must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached must be included.

Service Connection Claims-VA examination is necessary to determine the diagnosis and etiology of any current gastrointestinal disorder, deviated septum, chronic pneumonia, and tinea pedis found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each gastrointestinal disorder, deviated septum, chronic pneumonia, and tinea pedis found to be present.  

For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's multiple in-service complaints of gastrointestinal complaints and diagnoses and his post-service medication for acid reflux and regurgitation, as well as his in-service and post-service treatments for pneumonia and his complaints of chronic symptoms of tinea pedis, as described by both the Veteran and the November 2008 VA examiner, must be discussed in the context of any negative opinion.  In addition, the examiner must discuss whether the Veteran's deviated septum was "acquired" in service, as noted in his service treatment records, and if so what caused the deviation.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

IBS-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected IBS.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected IBS under the applicable rating criteria, including a discussion of whether his symptoms are mild, moderate, or severe as defined by the rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

Allergic rhinitis-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected allergic rhinitis.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected allergic rhinitis under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

3.  After completion of the above, the AOJ must review the expanded record and re-adjudicate the claims remaining on appeal.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  The AOJ must schedule the Veteran for his requested videoconference hearing concerning his claim of service connection for sleep apnea, notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


